Case 7:19-mj-00986 Document 1 Filed on 05/0_1/19 in TXSD Page 1 of 3

Ao 91 (Rev. 08/0`9) criminn complaint United State.‘°' D.'sm°t c°urt

_UNITED STATES DISTRICT CoURT

 

 

 

 

for the MAY 1 2019
Southern District of Texas - Dav|d J, Brad|ey, Clerk1
United States of America ) '
“ ) Ot- q UQ'W\
Juiio cesar HERNANDEz-Lopez_ ) Cas"' N°' M \ » 0
(YoB; 2000, coB: u.s.) §
)
Defendant(s)
CRIMINAL COMPLA]NT
I, the complainant` 1n this case, state that the following ls true to the. best of my knowledge and belief.
On or about the date(s) of L§A‘ l\Ray~SO, 2019 in the county of Hida|go in the
Southern District of Texas » , the defendant(s) violated:
Code Section Ojj‘”ense Description
8 U.S.C.‘§ 1324(a)(1)(A)(ii) Knowing or in reckless disregard of the fact that Jose DONlS-lV|enendez (COB:
` Guatema|_a),and lVlarvin Sau| LOPEZ-Molina (COB: E| Sa|vador), and three (3)
. 8 U.S.C. § 1324(a)(1)(A)(v)(l) others who were aliensl had come to, entered, or remains in the United States

in violation of |aw, transports, or moves or attempts to transport or move such
alien within the United States by means of transportation or othenNise, in
furtherance of such violation of law; to wit: transportation by vehicle near
Su||ivan Cityl Texas.

This criminal complaint is based on these facts:

SEE "A`I_I'ACH|V|ENT A"

_ / Continued on the attached sheet.

/63°

h

 

t’s signature

Javier Fabela, Hsl TFo `

Prin_ted name and title

APpi/Dvg¢{ by /tw\\/ l, 611/zenwa
Sworn to before me and signed` 1n my presence. 5////9/'

Date: 5/1/2019

 

I Judge ’s§ignature z _ ‘
City and state: McAllen, TeXas Scott Hacker, U. S. l\/lagistrate Judge

Printed name and title

Case 7:19-mj-00986 Document 1 Filed on 05/01/19 in_TXSD Page 2 of 3

ATTACH|V|ENT A

I, Javier Fabela, arn a Task Force Officer (TFO) assigned to the United States Homeland
Security Investigations (HSI), and have knowledge of the following facts:

l.

On April 30, 2019, Sullivan City Police Officer E. Lozano conducted a traffic stop on a blue
2005 Chevrolet Tahoe bearing Texas license plates GYM6429 resulting in a l on 5 human
Smuggling case.' The diver Julio Cesar HERNANDEZ-Lopez was taken into custody by
Sullivan City Police Department and charged with alien smuggling The five (5)
undocumented aliens (UDAS) (2 Gu_atemala, 2 El Salvador l Mexico) were transported to the
McAllen Border Patrol Station for processing HSI TFOs J. Fabela and HSI TFO Jaime
Perez responded and conducted an interview with the driver.

Post-Miranda, HERNANDEZ-Lopez provided the following non-verbatim statement:

. HERNANDEZ-Lopez stated that he made arrangements to transport the UDAS from Los

Ebanos, Texas to an unknown location. HERNANDEZ-Lopez. said`that he was going to
receive $500.00 United States dollars (USD) after successful delivery of the UDAs.

- HERNANDEZ-Lopez stated that he met up- with the smuggler at a predetermined location in

Penitas, Texas. There he was instructed by the smuggler to wait until the pick-up area was
Hee of law-enforcement presence. HERNANDEZ-Lopez stated that he received directions
via WhatsApp from the smuggler providing him the pickup location for the UDAS.
HERNANDEZ-Lopez. said that after the UDAs boarded his vehicle, he travelled a short
distance before being stopped by police officers. HERNANDEZ-Lopez admitted to knowing
that the individuals in his vehicle were undocumented aliens.

Agents identified Marvin Saul LOPEZ-Molina and Jose Armando DONIS-Menendez as
material witnesses .

Post-Miranda, LOPEZ-Molina provided the following non-verbatim statement

LOPEZ-Molina stated he is a citizen of El Salvador and that he made arrangements to pay
$10,0(_)0.00 USD for him to be smuggled to New York C_ity, New York. -LOPEZ-Molina
Stated that he made an initial payment of $3,000.00 USD to a smuggler in El Salvador.
LOPEZ-Molina stated that he was smuggled into the United States in a group of 10 subj'ects.
LOPEZ-Molina stated he was guided via cellular telephone to a white house where he spent a
few hours. LOPEZ stated that after a few hours, a blue sports utility vehicle (SUV) showed

. up and the group got into it. LOPEZ-Molina described the driver of the SUV as a young

skinny male. LOPEZ stated that the driver told him to lie down below the rear seats.

LOPEZ-Molina positively identified HERNANDEZ-Lopez in a photo lineup as the driver of
the load vehicle.

`Post Miranda, DONIS-Menendez provided the following non-verbatim statement

Case 7:19-mj-00986 Document 1 Filed on 05/01/19 in TXSD Page 3 o_f 3

9. DONIS-Menendez that he is a citizen of Guatemala and that he made an initial payment of
$3,500 USD to be smuggled to Ney Jersey. DONIS-Menendez stated that he was guided by
a smuggler to an abandoned white house. DONIS-Menendez stated that approximately four
hours he received a phone call informing him that a blue SUV was going to transport them to
the next location. DONIS-Menendez described the driver as a skinny, light-complexioned
male. DONIS-Menendez stated that the driver ordered him to get into the vehicle.

10. DONIS-Menendez positively identified HERNANDEZ-Lopez in a photo lineup as the driver
of the SUV that was transporting the group. '

